El Juez Asociado Señoe Texidoe,
emitió la opinión del tribunal.
Los demandados en este caso Enrique Alvarado, Alejandro Laborde y Manuel Benitez Rexach, contra los qne se •dictó por la Corte de Distrito de San Jnan nna sentencia en 24 de enero último, apelaron de dicha sentencia en 27 de febrero según aparece de certificación librada por el Secre-tario de la Corte de Distrito de San Juan de la qne resulta .asimismo qne no consta que los demandados hayan presen-tado moción alguna interesando prórroga para presentar la transcripción- o exposición del caso. Dichos demandados han presentado ante este tribunal en 18 de marzo del corriente año moción interesando prórroga para presentar y 'radicar el récord de la apelación, siéndoles concedida tal prórroga hasta el 6 de abril de 1928. Y luego otra moción de pró-rroga presentada en 7 de abril y concedida la prórroga hasta •el 6 de mayo.
Ahora la paite demandante nos pide que desestimemos •el recurso por haber sido presentada la apelación fuera del término concedido por la ley. 1
 La parte demandada y apelante admite que su apelación fue presentada el 27 de febrero de 1928, pero alega •que ni los demandados ni sus abogados que firman el escrito, 'Tous Soto So Quiñones, han sido notificados de la sentencia, ni en la fecha, en que se dictó, ni en ninguna otra posterior, y que la única notificación que se hizo fué al Ledo. Antonio J. Amadeo, quien en la fecha de la. notificación no era ya *138abogado de los demandados por haber presentado moción en 10 de noviembre manifestando que se había encargado de la representación de los 'demandados el Ledo, Manuel Tous Soto' y que dicha moción fué presentada coxi anterioridad a la sentencia en el caso; que el Secretario no cumplió con la ley al notificar al abogado Antonio Amadeo; y que los ahora abogados de los apelantes comparecieron ante la corte de distrito dándose por notificados de la sentencia, con fecha 27 de febrero de 1928. A esta oposición se acompaña una copia de la moción renunciando a su representación, el abo-gado A. J. Amadeo; aunque no1 aparece tal moción notificada por el abogado de la parte demandada ni! al abogado del demandante. Se acompaña asimismo una copia certificada de la notificación hecha por el secretario de la corte de-distrito al Ledo. José E. Díaz y Antonio J. Amadeo de-haberse dictado sentencia en este caso en 24 de enero dé-1928.
La parte apelada presentó asimismo copia certificada de-una moción presentada por los demandados en este caso ante-la Corte de Distrito de San Juan en 7 de febrero de 1928-firmada por los abogados Tous Soto & Quiñones, suplicándo-se dicte orden dejando sin efecto la sentencia registrada en este caso.
La apelación se ha presentado fuera del término marcadoen la ley.
De las constancias presentadas en este caso no aparece-que el abogado Sr. Tous Soto, u otro- cualquiera, haya com-parecido en el pleito antes del 7 de febrero dé 1928, a nombre de los demandados. No resulta tampoco probado que la renuncia del abogado Sr. Amadeo fuera notificada a ninguna de las partes en el caso. Una sustitución de abogado en un-pleito no está completa y perfecta sin la notificación a la parte contraria, y la orden del Juez. Véase Corpus Juris, vol. 6, pág. 678, párrafo 195; Reglas 25 y 26 de las Cortes *139de Distrito; Sucesión Lluveras v. Sepúlveda, Juez, 20 D.P.R. 293, y Olivar v. Andino, 21 D.P.R. 530.
En esas condiciones el secretario hace la notificación al abogado que parece de récord; y no ba procedido fuera de su deber.
La moción de desestimación se declara con lugar, y se desestima la apelación.